THEAV-J?ORNEYGENERAL
                        OF   TEXAS

PRICEDANIEL
.mTORNEY
      GENERAL



      Hon.JohnLawhon                 opztion AQ, V-88$
      Aamini8tPator
      Texas Liquor Control Board     Ret Whether alcoholic
      Au&l& Texas                        beverage8 may be
                                         advertisedby
                                         atPeameP~ attadled
                                         to an afrplane.
      Dear Mr. kwhonr
               Your letter of July 8, 1949, mqu~rtlng 8n
      ~pithn, re8as 8s f0ii0~6:
                "I 8nlinclosing 8 letter from Bryan, S&i
           aa Bering  of.Houston In which they request that
           clients or theirs be permitted30 aavertise al-
           coholic beverages by towlng~streamersatt8ohed
           to an airplane. An explanationof their proposed
           method of operation is fully net out In the let-
           ter and a sample photograph is attaohed thereto.
                “There haa never been a &+srtmentkl lnter-
           pretation of thi8 particularmethod of aavertlr-
           ing alcoholic beverages. In my opinion this
           method of aavertilrlngalcoholic beverages would
           be prohibited in view of the aeflnltlon of out-
           aoor advertisingoontained in Article 667, Sec-
           tion 24-81, Pen81 Code of Texar.
                "Please give UIIyour V8h3a Opinion 88 to
           whether their method ia permissibleunder t$e
           provisions of the Texas Liquor Control Aot.
                From the aercriptivematerial, we gather t'h8t
      the streamers are of a type which have come into resent
      use for advertiaingpurpo8e8. They consist of large
      letters and figures m8de of rigid msterlal of suffiaient
      aY.xeto be intelligiblefrom the ground when displayed at
      v8riow3 flying altitudea. The letters are joined together
      by wires or litms attached to each and 8rranged 190that
      when the plane ia In flight they stream aavertlrlngme8-
      aages.
Hon. John Lawhon, pag6 2, v-884


         Se&Ion 1 of Art&lo 667-24a,     V*P.C.,   tbfinw
“outdooradvertising”as follows:
          “The term loutdooradv6rtisingtas used
     heroin shall mean any sign bearlng any words,
     marks,,drsariptionOP other devioe and used to
     advertise the alcoholic beverage business of
     any psrson ongaged In ths m&nufaWzres salo or
     distributionof aleoholle beverages, OP in the
     advertlsemsntof any beverage oontaining alao-
     ho1 in lxaoss of ona-half of one per oent
     (4 ot 3$) bj velums, when such 8Ign is displayed
     anywhere otatsldothe walls or bII&&SUN  of any
     builddingor S~PUQ~UP@ wham there exists a
     lioense,orpar&t to sell aldoholie bevarages.
     .   .   l   .



          !&at definitionwas acnstrued in Attorney @one+
al Opinion V-305, rendered July 16, 1947, to inoludo all
outdoor signs displayed anywhsre other than inside the
wrllsd premIsea o? a permittee.
          Seotion 2 of the same Artiale prohibits all swh
outdoor tivertisingexaept as lxpresrlj prorldod.   Certain
billboards, eleotlon signsI and other sign8 are authorlsed
under stated airmunstances,none of whloh InQlude the type
of sQn proposed to be used in the manner described.
          You are therefore advised that, in our     opinion,
the use of suah striamers Is prohibited.


          AIrplan* streamer signs may not be $f&y
     used to advertise aloohollc beverages,
     667~24a, V.P.0,
                                  Yours very truly